DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This action is in response to applicant’s amendment received on December 23rd 2020.
Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hornung et al. (US 2009/0178755; “Hornung”).
Regarding claim 1, Hornung discloses a method for manufacturing an article (para. [0001]) including an absorbent body (7, 8) having constricted portions (116) to be a crotch portion (8), the method comprising:
an introduction step (Fig. 10, after rollers 110) of introducing a continuous laminate (7, 8, 62, 64) to be the absorbent body (7, 8) into between a first roll (113 top) and a second roll (113 bottom; Fig. 10);
a trimming step (Fig. 10, performed by rollers 113) of trimming the continuous laminate (7, 8, 62, 64) by the first (113 top) and the second rolls 113 bottom) so as to successively form the constricted portions (116) along the continuous laminate (7, 8, 62, 64);
a first hand-over step (Fig. 10, between rollers 113 and 118) of handing over the continuous laminate (7, 8, 62, 64) from the second roll (113 bottom) to a third roll (118); and
a separation step (Fig. 10, performed by rollers 118) of successively severing the continuous laminate (7, 8, 62, 64) being carried by the third roll (118) into units of individual articles (7, 8), thereby obtaining the absorbent body (7, 8),
wherein the method comprises a first hold step of continuing to hold the continuous laminate (7, 8, 62, 64) by at least one of the second roll (113 bottom) and the third roll (118), after trimming (Fig. 10, performed by rollers 113) the continuous laminate (7, 8, 62, 64) in the trimming step until the separation in the separation step (the continuously moving laminate-area between elements 113 and 118 is being held by the aforementioned elements. The continuous hold does not end until the laminate is severed downstream of element 118).
Regarding claim 2, Hornung discloses further comprising, prior to the introduction step (Fig. 10, after rollers 110), a step of placing, on the continuous laminate (7, 8, 62, 64), a leg elastic member (the elastic cuffs are provided on element 84; para. [0083]; Fig. 10).



Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Hornung et al. (US 2009/0178755; “Hornung”) in view of McCabe (US 2007/0074953).
Regarding claim 3, Hornung in view of Schmitz discloses the method for manufacturing an article (7, 8; para. [0001]).
Hornung discloses a second hand-over step of handing over the absorbent body separated in the separation step from the third roll to a hold pad of a placement drum; and a second hold step of continuing to hold the absorbent body by at least one of the third roll and the hold pad, in the second hand-over step.
However, McCabe teaches a hand-over step (para. [0015]; Fig. 1) of handing over the absorbent body (14) separated in a separation step (24) from a roll (20) to a hold pad (16) of a placement drum (12); and a second hold step (Fig. 2 depicts the absorbent pad being held simultaneously by the roll and the hold pad. The simultaneous hold is ended once the drum rotates the pad away from the roll) of continuing to hold the absorbent body (14) by at least one of the roll (20) and the hold pad (16), in the hand-over step (para. [0015], Figs. 1, 2).
para. [0016]).
Regarding claim 4, Hornung in view of Schmitz disclose the method for manufacturing an article (7, 8; para. [0001]).
Hornung in view of Schmitz fail to disclose an attitude changing step in which the hold pad on the placement drum turns about a normal to the placement drum, thereby changing an attitude of the absorbent body on the hold pad.
However, McCabe teaches an attitude changing step (para. [0016]) in which the hold pad (16) on the placement drum (12) turns about a normal to the placement drum (12; para. [0016]), thereby changing an attitude of the absorbent body (14) on the hold pad (16; para. [0016]).
It would have been obvious to one having ordinary skill in the art, at the time applicant's invention was filed, to have modified the method of Hornung in view of Schmitz by having provided the attitude changing step, as taught by McCabe, in order to align the absorbent article for further processing (para. [0016]).
Allowable Subject Matter
7.	Claims 5-10 are allowed.
Regarding claim 5, the most relevant prior art is Hornung.
Hornung disclose first (113 top), second (113 bottom) and third (118) rollers. 
Hornung fails to disclose the third roll in abutment with the second roll. 

Response to Arguments
8.	Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Additionally, refer to the explanation in claim 1, regarding the holding step.
Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EYAMINDAE JALLOW whose telephone number is (571)270-1927. The examiner can normally be reached on Monday-Thursday from 7:30am-5:00pm and alternating Fridays from 7:30am-4:00pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANNA KINSAUL, can be reached on (571)270-1926. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
10.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see 
/EYAMINDAE C JALLOW/Examiner, Art Unit 3731